Case 1:17-cv-07306-PKC-SMG Document 43 Filed 12/30/19 Page 1 of 2 PageID #: 246




                  192 LEXINGTON AVENUE, SUITE 802, NEW YORK, NEW YORK 10016
                          HGRLAWYERS.COM T: (212) 545-1199 F: (212) 532-3801


                                                                December 30, 2019

 VIA ECF
 Pamela K. Chen, U.S.D.J.
 U.S. District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

          Re:      Caccavelli, et al. v. Jetro Holdings, LLC, et al.
                   Case No.: 1:17-cv-07306-PKC-SMG

 Dear Judge Chen:

         This firm represents Plaintiffs Marisa Caccavelli and Lee Prophet (collectively,
 “Plaintiffs”) in the above-referenced action. Plaintiffs’ write in response to the Court’s December
 3, 2019 Order requesting the parties submit an application to have their settlement agreement
 approved pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015).

         Plaintiffs filed this action on, December 15, 2017. Dkt. No. 1. On February 8, 2018, the
 Court granted Defendants’ motion to compel, and referred all claims to arbitration. See Dkt. No.
 39 at 7 (quoting Katz v. Cellco P’ship, 794 F.3d 341, 343 (2d Cir. 2015) (the FAA “requires a stay
 of proceedings when all claims are referred to arbitration and a stay requested”). In accordance
 with the Federal Arbitration Act (“FAA”), “any doubts concerning the scope of arbitrable issues
 should be resolved in favor of arbitration.” Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp.,
 460 U.S. 1, 24–25 (1983).
         As this claim is now subject to, and has in fact been compelled to arbitration, the parties
 can no longer avail themselves of this forum. Agha v. TForce Final Mile, LLC, 2018 WL 6982112,
 at *2 (S.D.N.Y. Dec. 26, 2018) (holding that a party cannot seek Cheeks approval in a judicial
 forum, once a matter has been compelled to arbitration).1




 1
  Federal District Courts can only exert jurisdiction concerning settlement agreements in two situations: (1) where the
 prior order of dismissal contains an express provision retaining the district court's jurisdiction over the settlement
 agreement, and (2) where the order dismissing the suit specifically incorporates the terms of the settlement agreement
 as an operative part of the order. Scelsa v. City University of New York, 76 F.3d 37, 40 (2d Cir. 1996).
Case 1:17-cv-07306-PKC-SMG Document 43 Filed 12/30/19 Page 2 of 2 PageID #: 247




         Thus, it is respectfully submitted that as a result of this Court’s ruling, it no longer has
 jurisdiction over this action, and the parties cannot seek Cheeks approval in this forum. Plaintiffs
 therefore request that this matter be dismissed in its entirety with prejudice, pursuant to the parties’
 joint Stipulation of Dismissal, Dkt. No. 42, without further briefing by the parties. Defendants do
 not oppose this request. We thank the Court for its attention to this matter. Please do not hesitate
 to contact the undersigned with questions.

                                                        Respectfully submitted,


                                                        s/ Rebecca Predovan
                                                        Rebecca Predovan, Esq.

 Cc: Counsel of Record (Via ECF)
